DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art disclose some of the claimed invention such as Kraetzig (US 9379596 B2) which disclose the motor with the casing (see figure 4, reference numerals 24, 11) with a tool (reference numeral 13, figure 4), a fan (reference numeral 51) kinematically connected to the drive shaft (reference numeral 71) and adapted to generate an air current (see figure 4), and a transmission (reference numeral 26) adapted to connect kinematically the drive shaft to the tool (see figure 4), which comprises a toothed pinion (reference numeral 47) coaxially fixed to the drive shaft and a gear wheel (reference numeral 48) coaxially fixed to an output shaft and set to mesh with said toothed pinion (see figure 4), the prior art of record do not sufficiently disclose the combination of features including the fan being contained inside the casing in a space located between the motor and the tool and being coaxially fixed to the output shaft of the transmission, and the gear wheel being a gear wheel with inner teeth realized in a single body with the fan as disclosed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834